               Case 2:18-cv-01494-JLR Document 1 Filed 10/11/18 Page 1 of 4




 1

 2

 3


 4

 5
                                   UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8   NORTHWEST ADMINISTRATORS,                                          No.
     INC.,
 9                                                                      COMPLAINT TO COLLECT TRUST
                                          Plaintiff,                    FUNDS PURSUANT TO EMPLOYER'S
10                                                                     WITHDRAWAL
          V.
il
     WESTERN HOLSTEIN FARMS, INC., a
12
     California corporation,
13
                                          Defendant
14
                                                                  I. PARTIES
15
                1.1 Plaintiff, Northwest Administrators, Inc., is an organization incorporated
16
     under the laws of the State of Washington, with its principal place of business in King
I?

18   County, and is the authorized administrative agency for and the assignee of the

19   Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").

20              1.2 The Western Conference of Teamsters Pension Trust Fund is an

21
     unincorporated association operating as a multiemployer Trust Fund pursuant to
22
     Section 302 of the Labor Management Relations Act of 1947, as amended, to
23
     provide retirement benefits to eligible participants.
24
                1.3 Defendant is a California corporation.
25


26
     COMPLAINT TO COLLECT TRUST FUNDS                                           Reid, McCarthy, Ballew & Leahy, L.L.P.
     PURSUANT TO EMPLOYER'S WITHDRAWAL - p. 1                                                    ATTORNEYS AT LAW
     G:\01-01999\516\Western Farms 211402-215848 WUCompiainldoc                  100 WEST HARRISON STKHET • NORTii TOWER, SUITE; 300
                                                                                             SEATTLE, WASH1NOTON 981) 9
                                                                                      TELEPHONE: (206) 285-0464 • FAX: (206)2S5-8925

                                                                                                      ®s^^
               Case 2:18-cv-01494-JLR Document 1 Filed 10/11/18 Page 2 of 4




 1
                                                   II. JURISDICTION AND VENUE

 2               2.1 This Court has jurisdiction over the subject matter of this action under

 3   Section 4301 (c) of the Employee Retirement Income Security Act of 1974 ("ERISA"),
 4
     29U.S.C.§1451(c).
 5
                 2.2 Venue is proper in this District under Section 4301 (d) of ERISA, 29
 6
     U.S.C. §1451 (d) because the Plaintiff Trust Fund is administered in this District.
 7
                                                   III. STATEMENT 01= THE CASE
 8


 9               3.1 Defendant is a party to a collective bargaining agreement with Local 63

10   of the International Brotherhood of Teamsters (hereinafter "Local"), under which the

11
     Defendant was required to promptly and fully report for and pay monthly contributions
f2
     to the Trust at specific rates for each hour of compensation (including vacations,
13
     holidays, overtime and sick leave) the Defendant pays to its employees who are
14
     members of the bargaining unit represented by the Local. Such bargaining unit
15

     members are any of the Defendant's part-time or full-time employees who perform
16

17   any work task covered by the Defendant's collective bargaining agreements with the

18   Local, whether or not those employees ever actually join the Local.

19
                 3.2 Defendant and the Local are also parties to an Employer-Union
20
     Certification under which Defendant agreed, among other things, to be bound by the
21
     Trust's Trust Agreement and Declaration of Trust.
22
                 3.3 On or about September 1, 2017, Defendant withdrew from the Trust.
23

                 3.4 The Trust determined that the amount of the Defendant's liability for
24

25   withdrawal was $116,063.06.

26
     COMPLAINT TO COLLECT TRUST FUNDS                                      Reid, McCarthy, Ballew & Leahy, L.L.P.
     PURSUANT TO EMPLOYER'S WITHDRAWAL - p. 2                                              ATTOKNKYS AT LAW
     G:\01-01999\516\Westem Farms 211402-215848 WLVComplainf. doc           100 WEST HARR1SON STREET • NORTH TOWF.R, SUITE 300
                                                                                        SEATTLE, WASHINGTON 98119
                                                                                 TELEPHONE: (206) W5-OW • FAX: (206)285-8925
              Case 2:18-cv-01494-JLR Document 1 Filed 10/11/18 Page 3 of 4




                3.5 On April 10, 2018, the Trust sent Defendant notice of the assessment of
 I

 2   withdrawal liability. The letter contained a description of how the withdrawal liability

 3   was calculated and set forth an amortization schedule showing the number and

 4
     amount of each payment required to liquidate the withdrawal liability under a monthly
 5
     payment schedule of $7,850.93 by the tenth day of each month for fourteen months,
 6
     followed by one final payment of $7,679.67.
 7
                3.6 The notice of assessment of withdrawal liability letter dated April 10,
 8

 9   2018 was delivered to the Defendant on April 13, 2018.

10              3.7 On July 20, 2018, the Trust sent a Certified Letter to the Defendant

II
     advising that on April 10, 2018, the Trust had sent a notice and demand for payment.
12
     This letter provided Defendant with written notification of its failure to make payments
13
     due on June 10, 2018 and July 10, 2018.
14
                3.8 The July 20, 2018 certified letter was delivered to the Defendant on Juiy
15

     24,2018.
16

17              3.9 More than sixty days have elapsed since the Trust provided Defendant

18   with the Notice of Assessment advising that its first payment was due on or before

19
     June 10, 2018 and that subsequent monthly installments were due and payable on or
20
     before the tenth (10 ) of each succeeding calendar month until all payments have
21
     been made. The Defendant has failed to make payments due on June 10, 2018, July
22
     10, 2018, August 10,2018, September 10, 2018 and October 10,2018.
23
                3.10 Defendant has not initiated arbitration pursuant to 29 U.S.C. §1401.
24

25

26
     COMPLAINT TO COLLECT TRUST FUNDS                              Reid, McCarthy, Ballew & Leahy, L.L.P.
     PURSUANT TO EMPLOYER'S WITHDRAWAL - p. 3                                      ATTORNEYS AT LAW
     G:W1-01999\516\Westem Farms 211-102-215848 WL\Compiaint.doc   100 WEST HARR1SON STkEET • N(.))tTH TOWEK, SUITE 300
                                                                               SEATTLE, WASHINGTON 98119
                                                                        TRLRPHONE: (206) 285.0464 • FAX: (206) 285-8925
              Case 2:18-cv-01494-JLR Document 1 Filed 10/11/18 Page 4 of 4




 1
                3.11 Based on Defendant's failure to make payment on its withdrawal liability

 2   within sixty days after demand for payment from the Trust, the Defendant is in default

 3   as defined under 29 U.S.C. § 1399(c)(5) and the Trust's Employer Liability Rules and
 4
     Procedures set forth in the Trust Agreement and Declaration of Trust.
 5
                3.12 As a consequence of Defendant's default pursuant to 29 U.S.C. §
 6
     1399(c)(5) and the Trust's Employer Liability Rules and Procedures set forth in the
 7
     Trust Agreement and Declaration of Trust, the Plaintiff requires immediate payment
 8


 9   of the outstanding amount of the Defendant's withdrawal liability.

10                                                  IV. PRAYER FOR RELIEF
II
                WHEREFORE, Plaintiff prays to the Court for judgment against the Defendant
12
     as follows:
13
                A. For withdrawal liability payment due in the amount of $116,063.06;
14
                B. For liquidated damages in the amount of $23,212.62;
15


16
                C. For all accrued interest;

17              D. For all attorneys' fees and costs incurred by the Trust in connection with

i8                          Defendant's obligations; and

19
                E.          For such other and further relief as the Court may deem just and
20
                            equitable.
21
                                                                   Respectfully submitted,
22    DATED this 11 th day of
      October, 2018.                                               REID, MCCARTHY & BALS^U.LP.
23

24
                                                                   Russell J. Reid, WS
25                                                                 Attorney for Plaintiff

26
     COMPLAINT TO COLLECT TRUST FUNDS                                              Reid, McCarthy, Ballcw & Leahy, L.L.R
     PURSUANT TO EMPLOYER'S WITHDRAWAL "" p. 4                                                       ATTORNEYS AT LAW
     G:\01-01999\516\Western Farms 211402-215848 WUComplaint.doc                    iOO \VRST HAIUUSON STREET • NORTH TOWER, SUITE 300
                                                                                                SEATTLE, WASHINGTON 9Sli9
                                                                                         TELEP1 !ONE: (206) 285-0464 • FAX; (206) 2H5-8925
                                                                                                          ®^^^B
